Citation Nr: 9929157	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army from July 30, 1968 to 
September 25, 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
a low back disorder.  The veteran perfected an appeal of the 
May 1998 decision.


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disorder is not supported by competent medical evidence 
showing that the disorder had its onset during service or 
that any current low back disorder is related to an in-
service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment of a back 
injury.  On the separation examination the spine was found to 
be normal.

The veteran initially claimed entitlement to VA disability 
compensation in January 1998, at which time he indicated that 
he had injured his lower back while in service.

The veteran has submitted private treatment records in 
support of his claim showing that a herniated nucleus 
pulposus at L5-S1 was diagnosed in 1991 and that he underwent 
a laminectomy in the early 1970's.  

An x-ray study showed minor degenerative changes in the lower 
thoracic spine and nerve conduction studies in March 1997 
showed mild acute and moderate chronic denervation in the 
segmental distribution L4, L5, S1, and S2 bilaterally.  An 
MRI (magnetic resonance imaging) report in December 1997 
indicated a history of low back pain and a previous history 
of spinal surgery in 1972.  The MRI findings were suggestive 
of generalized diameter narrowing, status post 
hemilaminectomy at L5-S1 on the left; deformity of the dural 
tube centrally and to the left of L5-S1, which appeared to be 
due to a combination of posterolateral disc protrusion, as 
well as perineural fibrosis.  The records do not, however, 
provide any etiology for the disorder.

The veteran provided a statement from someone who knew him 
since high school in which the individual stated that in 1971 
the veteran reported having back problems since service.

II. Laws and Regulation

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim. Grottveit v. Brown, 5 
Vet.App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease. See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has indicated that he was hospitalized for his back disorder 
in the early 1970's.  He was asked to provide evidence of 
this treatment, but responded that the records were not 
available.  He has not reported the existence of any other 
records that, if obtained, would make his claim well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Board has no further duty, therefore, to notify him of the 
evidence to support his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997). 

III. Analysis

The veteran has provided private treatment records showing 
that he has a herniated nucleus pulposus at L5-S1.  
Therefore, the Board finds that the first Caluza element has 
been satisfied because there is a current medical diagnosis 
of disability.  Caluza, 7 Vet. App. at 506. 

The veteran has provided lay evidence indicating that he 
injured his back during service, and that his current back 
disorder is related to that injury.  As a lay person the 
veteran is competent to provide evidence of an observable 
disorder, but he is not competent to provide evidence that 
requires medical expertise.  Grottveit, 5 Vet. App. at 93; 
Savage, 10 Vet. App. at 497.  His service medical records 
reflect no symptoms or clinical findings pertaining to a back 
disorder.  In addition, although the medical evidence shows 
that he has a herniated nucleus pulposus, that evidence does 
not suggest that the current back disorder is related to an 
in-service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  For these reasons, the Board has determined that the 
claim of entitlement to service connection for a low back 
disorder is not well-grounded. 


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

